Citation Nr: 1123681	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A.  § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding death, nor was he a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A.  § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

If the Veteran's death is not determined to be service connected, as in this case, a surviving spouse or children may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse or children of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who at death was either was in receipt of compensation, or was "entitled to receive" compensation, for service-connected disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R.  § 3.22(a).

The veteran's service-connected disabilities must have been either continuously rated totally disabling for ten or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c).

Because VA was paying compensation to the Veteran at the time of his death, the term "entitled to receive" is not applicable to the appellants' claim.  There is no basis in the record to indicate the Veteran was entitled to receive a 100 percent rating 10 years before his death.

At the time of his death in December 2008, the Veteran was in receipt of a total schedular rating, which became effective February 22, 2000.  Therefore, a total rating had not been in place ten or more years immediately preceding his death or for at least five years from the date of the Veteran's separation from service.  Also, the record does not reflect that the Veteran was a former POW.

In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the appellants' claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The VA General Counsel has held, however, that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As discussed above, entitlement to DIC under 38 U.S.C.A. § 1318, is not warranted as a matter of law.

The Board finds and concludes that any error in this case is not prejudicial to the appellant because based on the undisputed facts, the benefit sought in this appeal could not have been awarded as a matter of law.  Therefore, the Board believes that a decision can be promulgated without prejudice to the appellant since the law is dispositive in this case.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. at 426, 430.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


